Case 2:19-cv-03184-SMB Document 1-3 Filed 05/16/19 Page 1 of 23

EXHIBIT A
Oo wo WY A A PB BN

RB BPO HO HNO wD HN HN NR mmm a
oOo tN DOA UW BR WH KH FF DOD DO Wns HD A FP WHO PVP KF FS

Case 2:19-cv-03184-SMB Document 1-3

GOLDBERG & OSBORNE, LLP
2815 S. Alma School Rd., #122
Mesa, Arizona 85210

Phone: (602) 808-6300

Douglas L. Settel, #019293
dsettel@goldbergandosborne.com
Amanda L, Boardman, #030061

aboardman@]! 800theeagle.com
Attorneys for Plaintiff

Filed 05/16/19 Page 2 of 23

COPY

FEB 05 2019

eR
iB) CLERK OF THE SUPERIOR COURT

Smad’ Jay A HATCH

DEPUTY CLERK

 

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF MARICOPA

DAVID WILMES, individually and in his
capacity as surviving husband of
JENNIFER PRZYGOCKI, decedent,

Plaintiff,
vs.

MICHAEL BINDER and JANE DOE
BINDER, a married couple; HERITAGE
MANAGEMENT GROUP, INC., a Florida
corporation, INDIAN RIVER
TRANSPORT CO., a Florida corporation;
JOHN DOES I-V; JANE DOES I-V,
fictitious individuals; ABC
CORPORATIONS and/or
PARTNERSHIPS and/or SOLE
PROPRIETORSHIPS and/or JOINT
VENTURES, I-X; fictitious entities.

Defendants.

 

 

 

 

Plaintiff, DAVID WILMES, by and through counsel undersigned, for his

wo, _ CV 2019-091449

 

COMPLAINT
(Wrongful Death)

ky
a7 fe
2 YF IF ¢ 22 19
Wy bow

Complaint, against Defendants alleges as follows:

Hud.

es

 
w

Oo OO NY DH WA BH

ll
12
13
14
15
16
17
18
19
20
21
22
23
24
aD
26
27
28

 

 

Case 2:19-cv-03184-SMB Document 1-3 Filed 05/16/19 Page 3 of 23

1, Venue and jurisdiction are proper in Maricopa County, Arizona.

2. Plaintiff, DAVID WILMES, is a resident of Watonwan County, Minnesota,

3, Upon information and belief, Defendants MICHAEL BINDER and JANE DOE
BINDER, were a married couple and residents of Matagorda County, Texas.

4, All acts complained of herein occurred in furtherance of the Defendants’
respective marital communities.

5. Defendant HERITAGE MANAGEMENT GROUP, INC. is a Florida
Corporation legally authorized to do and is doing business, in the State of Arizona. All
acts and events complained of herein occurred in Maricopa County, Arizona.

6, Defendant INDIAN RIVER TRANSPORT CO. is a Florida Corporation
authorized to and doing business in the State of Arizona, and caused an event to occur in
Maricopa County, Arizona that is the subject of Plaintiff's Complaint herein,

7, ABC Partnerships 1-10 are Arizona or foreign general or limited partnerships
whose identities are presently unknown to Plaintiff, and who committed some or all of
the acts complained of herein.

8. XYZ Corporations 1-10 are Arizona or foreign corporations whose identities are
presently unknown to Plaintiff, and who committed some or all of the acts complained
of herein.

9, The identities of the fictitiously named Defendants are presently unknown to
Plaintiff and leave of Court will be sought to amend this Complaint once their identities

are discovered,

 
Oo *S& SN DRO BR DH DY eS

NO NHN PO wR DRO NHN BR RO DR tet et
ao 47 DO OF FSF YH YN YF Oo CO OOH DH RHR Re YD HY KS DS

 

 

Case 2:19-cv-03184-SMB Document 1-3 Filed 05/16/19 Page 4 of 23

10, Defendants caused events to occur in the State of Arizona out of which the cause
of action alleged herein arose.
ll, Plaintiff alleges that at the time of the events set forth in this Complaint,
Defendant MICHAEL BINDER was an employee, servant and/or agent of the
Defendants INDIAN RIVER TRANSPORT CO, and/or HERITAGE MANAGEMENT
GROUP, INC., and was acting within the course and scope of employment or under
their care, direction and/or control.
12, The amount of controversy satisfies the jurisdictional requirement of the
Superior Court and pursuant to Rule 26,2(c), should be assigned to Tier 3.

GENERAL ALLEGATIONS
13. Plaintiff realleges paragraphs 1-12.
14. On or about November 20, 2017, JENNIFER PRZYGOCKI died from injuries
sustained in a motor vehicle collision at or near the intersection of 23 Street and Hardy
Drive in Tempe, Arizona.
15, On said date, Plaintiff DAVID WILMES and Decedent JENNIFER
PRZYGOCKI were a married couple and residents of Maricopa County, Arizona.
16. At said time and place, Defendant MICHAEL BINDER operated a fully loaded
semi-tank trailer, While stopped at the intersection of 23 Street and Hardy Drive,
Defendant suddenly and without warning reversed the trailer and collided with the front
of the scooter operated by DAVID WILMES. At the time of said collision, Decedent

JENNIFER PRZYGOCKI was a passenger seated directly behind DAVID WILMES.

 
Oo Oo OBO ND DA TR BR |] NR ie

to nN nN nN RO No Nw nN N _ — met fon pos he poe bea ~— pone

 

 

Case 2:19-cv-03184-SMB Document 1-3 Filed 05/16/19 Page 5 of 23

17. As a result of the collision caused by Defendant MICHAEL BINDER, Plaintiff
DAVID WILMES was thrown from the scooter and suffered physical injury,
18. As a result of the collision caused by Defendant MICHAEL BINDER, |
JENNIFER PRZYGOCKI suffered fatal trauma to her head and upper torso and was
pronounced deceased at the scene. DAVID WILMES observed the trauma to Decedent
during the collision as it occurred in real time.

COUNT I- WRONGFUL DEATH
19. Plaintiff realleges paragraphs 1-18.
20. Defendant MICHAEL BINDER negligently and carelessly operated his semi-
tractor trailer when he collided with the scooter upon which DAVID WILMES and
JENNIFER PRZYGOCKI rode. Defendant failed to maintain a proper look out and
provide adequate warning to motorists in his path of travel.
21, Defendant MICHAEL BINDER was cited at the scene pursuant to A.R.S. § 891
A for unsafe backing.
22, Pursuant to A.R.S. §12-611 et. Seq., DAVID WILMES is entitled to bring this
action for the death of JENNIFER PRZYGOCKI on his own behalf.
23, Upon information and belief, Defendant MICHAEL BINDER was acting within
the course and scope of his employment with Defendant INDIAN RIVER
TRANSPORT CO. or was under its care, direction, and/or control. Therefore, INDIAN
RIVER TRANSPORT CO. is liable for the negligent actions of Defendant MICHAEL

BINDER by operation of law pursuant to the doctrine of respondeat superior,

 
oc 4S SIT BDH A HR YS Ye

mp PO HP KN HN DBD KD BR RO ee
Co SY DO TA BP W LP KH CO ODO DB IN KH A PR WO WB fH CO

 

 

Case 2:19-cv-03184-SMB Document 1-3 Filed 05/16/19 Page 6 of 23

24. Upon information and belief, Defendant INDIAN RIVER TRANSPORT CO. is
a wholly owned subsidiary of Defendant HERITAGE MANAGEMENT GROUP, INC.
25. Asa direct and proximate result of Defendants’ negligence, Plaintiff has suffered
great shock, horror, grief, and severe emotional distress and has lost the affection,
companionship, care, and guidance of the Decedent,
26, Asa further direct and proximate result of Defendants’ acts and/or omissions as
alleged in the Complaint, Plaintiff has sustained special damages including, but not
limited to, the value of the Decedent’s loss of wages and financial support, as well as
medical and funeral expenses.

COUNT II —- NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
27. Plaintiff realleges paragraphs 1-25.
28. Defendants’ negligence created an unreasonable risk of bodily harm to Plaintiff
as he was operating the scooter at the time of the accident,
29. Defendants’ negligence was a cause of bodily harm to Plaintiff.
30.  Plaintiff’s direct observation of the event and trauma resulting in the death of
JENNIFER PRZYGOCKI caused Plaintiff to suffer severe emotional distress.
31. The emotional distress suffered by the Plaintiff has resulted in past and ongoing
physical injury or illness.
32. Due to Plaintiff's close personal relationship with Decedent, Defendants’

negligence has caused Plaintiff physical injury and emotional distress which has

 
Oo Oa ~~ DW On BR HD NH eS

RO MM BS NHN PB HN DRO BR DN mm Oe ee ae

 

 

Case 2:19-cv-03184-SMB Document 1-3 Filed 05/16/19 Page 7 of 23

resulted in damages including, but not limited to, loss of wages, medical expenses, and

mental suffering,

WHEREFORE, Plaintiff requests judgment against Defendants as follows:

A. For the reasonable value of the past and future loss of affection,
companionship, care, and guidance from the Decedent in an amount to be
determined at trial.

B, For the reasonable value of the past and future pain, grief, sorrow, stress,
shock, and mental suffering of the Plaintiff in an amount to be determined
at trial.

C. For the reasonable value of the Decedent’s past and future loss of income
and services.

D. For the reasonable value of Decedent’s funeral and burial expenses.

E, For the reasonable value of medical care and services rendered to the
Decedent,

F. For the reasonable value of Plaintiffs loss of earnings and medical
expense,

G. For such other and further relief that the Court deems just and proper,

DATED this Stay of February, 2019,

 
Oo SS NY DO WN BP WW HN

10
1]
2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-03184-SMB Document 1-3 Filed 05/16/19 Page 8 of 23

GOLDBERG & OSBORNE

_ Aye

Douglas L. Settel, Esq.
Amanda L. Boardman, Esq.
Attorneys for Plaintiff

 
oO Oo SI DH UH SP WYO NY

nD N No Nh Led ro No ho No rt —_ — — — — — a
CoO sD BO A BP HD LDU UCU COUlUlUlCUMNCOUClCUODULUlUeMLUMGO OOD ODN lI CS

 

 

Case 2:19-cv-03184-SMB Document 1-3 Filed 05/16/19 Page 9 of 23

GOLDBERG & OSBORNE, LLP
2815 S. Alma School Rd., #122
Mesa, Arizona 85210

Phone: (602) 808-6300

Douglas L. Settel, #019293

dsettel@goldbergandosborme.com
Amanda L, Boardman, #030061

aboardman@1800theeagle.com
Attorneys for Plaintiff

 

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

DAVID WILMES, individually andinhis |NO:; _CV2019-091449
capacity as surviving husband of
JENNIFER PRZYGOCKI, decedent,
CERTIFICATE REGARDING
Plaintiff, COMPULSORY ARBITRATION

VS,

MICHAEL BINDER and JANE DOE
BINDER, a married couple; HERITAGE
MANAGEMENT GROUP, INC., a Florida
corporation, INDIAN RIVER
TRANSPORT CO., a Florida corporation;
JOHN DOES I-V; JANE DOES I-V,
fictitious individuals; ABC
CORPORATIONS and/or
PARTNERSHIPS and/or SOLE
PROPRIETORSHIPS and/or JOINT
VENTURES, I-X; fictitious entities.

Defendants.

 

 

Pursuant to Rule 72(e)(1), Arizona Rules of Civil Procedure on Compulsory

Arbitration, Plaintiff, through undersigned counsel, certifies that he knows the dollar limits

 
co Co “EN Uw He BD KH eH

NS DN BW TOO KO HNO DN RE Nm om ie
oOo sO Hh DR HD NOOO lULDDUlUlUlUCUCCOCO lUOUYCUMGNCUCU OU DN Dl ll

 

Case 2:19-cv-03184-SMB Document 1-3 Filed 05/16/19 Page 10 of 23

and any other limitations set forth by the local rules of practice for the applicable superior
court, and further certifies that this case IS NOT subject to compulsory arbitration, ag
provided by Rules 72 through 76 of the Arizona Rules of Civil Procedure.
DATED this uw day of February, 2019.
GOLDBERG & OSBORNE

Atb-

Dotelas L. Settel, Esq.
Amanda L. Boardman, Esq.
Attorneys for Plaintiff

 

 
Co CO SF BD RH HR WH HO =

NY NY BR NB NR DD RD ND DR ie ae
ao Nt OW RD BP HY KF Oo OO HS KR OA UR UO DOUlLEK OD

 

Case 2:19-cv-03184-SMB Document 1-3 Filed 05/16/19 Page 11 of 23

GOLDBERG & OSBORNE, LLP

2815 S. Alma School Rd., #122

Mesa, Arizona 85210

Phone: (602) 808-6300

Douglas L. Settel, #019293 =
dsettel@goldbergandosborne.com ORIGIN AL
Amanda L, Boardman, #030061 dN cee ST
aboardman@1800theeagle.com 7

Attorneys for Plaintiff

 

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

DAVID WILMES, individually andinhis |No; CV 2019-091449
capacity as surviving husband of

JENNIFER PRZYGOCKI, decedent,
SUMMONS
Plaintiff,

VS.

MICHAEL BINDER and JANE DOE
BINDER, a married couple; HERITAGE
MANAGEMENT GROUP, INC.,, a Florida

if you would like legal advice from a lawyer
contactthe La serP ~ val Service at

corporation, INDIAN RIVER 602-257 -A4un
TRANSPORT CO., a Florida corporation; a

JOHN DOES 1-V; JANE DOES I-V, w  Mariconalswvers.org
fictitious individuals; ABC wigs: the
CORPORATIONS and/or Maricor a Wounty Ba: Association

PARTNERSHIPS and/or SOLE
PROPRIETORSHIPS and/or JOINT
VENTURES, I-X; fictitious entities.

Defendants.

 

 

THE STATE OF ARIZONA TO THE DEFENDANTS

HERITAGE MANAGEMENT GROUP, INC,

 

-13-

 
Oo OC YN DB A eR WY BF

DN HN NR NY NR ND NR
oOo NY NWN DH F&F WY NY YF CO ODO OHO SF DH He HD HO —“ &S

 

Case 2:19-cv-03184-SMB Document 1-3 Filed 05/16/19 Page 12 of 23

YOU ARE HEREBY SUMMONED and required to appear and defend, within the time
applicable, in this action in this court. If served within Arizona, you appear and defend
within 20 days after the service of the Summons and Complaint upon you, exclusive of
the day of service. If served out of the State of Arizona -- whether by direct service, by
registered or certified mail, or by publication -- you shall appear and defend within 30
days after the service of the Summons and Complaint upon you is complete, exclusive of
the day of service. Where process is served upon the Arizona Director of Insurance as an
insurer's attorney to receive service of legal process against it in this state, the insurer shall
not be required to appear, answer to plead until expiration of 40 days after date of such
service upon the Director. Service by registered or certified mail within the State of
Arizona is complete 30 days after the date of receipt by the party being served. Service by
publication is complete 30 days after the date of first publication. Direct service is
complete when made. Service upon the Arizona Motor Vehicle Superintendent is
complete 30 days after filing the Affidavit of Compliance and return receipt or Officer's
Return, RCP 4; ARS Sections 20-222, 28-502, 28-503.

Copies of the pleadings filed herein may be obtained by contacting the Clerk of the
Superior Court, Maricopa County, located at 222 E. Javelina, Mesa, Arizona 85210.

YOU ARE HEREBY NOTIFIED that in case of your failure to appear and
defend within the time applicable, judgment by default may be rendered against you
for the relief demanded in the Complaint. REQUESTS FOR REASONABLE
ACCOMMODATION FOR PERSONS WITH DISABILITIES MUST BE MADE
TO THE DIVISION ASSIGNED TO THE CASE BY PARTIES AT LEAST
THREE JUDICIAL DAYS IN ADVANCE OF A SCHEDULED COURT
PROCEEDING.

YOU ARE CAUTIONED that in order to appear and defend, you must file an
Answer or proper response in writing with the Clerk of the Court, accompanied by the
necessary filing fee, within the time required, and you are required to serve a copy of any
Answer or response upon the Plaintiff's attorney. RCP 10(d); ARS § 12-311, RCP S.

ADR Notification — Requests for reasonable accommodation for persons with disabilities
must be made to the court by the parties at least three (3) working days in advance of a
scheduled court proceeding,

Interpreter Notification — Requests for an interpreter for persons with limited English
proficiency must be made to the office of the judge or commissioner assigned to the case
by parties at least ten (10) judicial days in advance of a scheduled court proceeding.

th

«14.

 

 
Oo Oo ss DB A SF WwW LH

NN RB BK wD BR BD RD HR DR et
co ~~ NTN Uh BF WHO HY FF DTD Oo ODO ss HR A BR WO VY SY OC

 

Case 2:19-cv-03184-SMB Document 1-3 Filed 05/16/19 Page 13 of 23

The name and address of Plaintiff's attorney is:
Douglas L. Settel, Esq.
Amanda L. Boardman, Esq.
GOLDBERG & OSBORNE
2815 S. Alma School Rd., #122
Mesa, Arizona 85210

SIGNED AND SEALED THIS DATE:
FEB 06 201

 

 

 

-15-

 
Dn Wn FSP WW bt

~~

10

12
13
14
15
16
17
18
19
20
21
22
a3
24
25
26
27
28

Case 2:19-cv-03184-SMB Document 1-3 Filed 05/16/19 Page 14 of 23

GOLDBERG & OSBORNE, LLP
2815 S. Alma School Rd., #122
Mesa, Arizona 85210

Phone: (602) 808-6300

Douglas L. Settel, #019293
dsettel@goldbergandosborne.com
Amanda L. Boardman, #030061
aboardman@1 800theeagle.com
Attorneys for Plaintiff

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

DAVID WILMES, an individual in his NO: CV2019-091449
capacity as surviving husband of
JENNIFER WILMES, decedent,
ACCEPTANCE AND WAIVER OF
Plaintiff, SERVICE

VS.

MICHAEL BINDER and JANE DOE
BINDER, a married couple; HERITAGE
MANAGEMENT GROUP, INC., a Florida
corporation, INDIAN RIVER
TRANSPORT CO., a Florida corporation;
JOHN DOES I-V; JANE DOES I-V,
fictitious individuals; ABC
CORPORATIONS and/or
PARTNERSHIPS and/or SOLE
PROPRIETORSHIPS and/or JOINT
VENTURES, I-X; fictitious entities.

Defendants.

 

 

 

 

1, David L. Stout, Esq., am authorized to and do hereby accept service of the

Summons, Complaint and Certificate of Arbitration in this matter on behalf of Defendant,

 
RnR WA Ph W

~~

10
1]
12
13
14
15
16
17
18
19
20

22
23
24
25
26
27
28

 

 

Case 2:19-cv-03184-SMB Document 1-3 Filed 05/16/19 Page 15 of 23

INDIAN RIVER TRANSPORT CO. I have received two copies of these instruments and
a means by which I can return the signed waiver to you without cost to me.

Defendant INDIAN RIVER TRANSPORT CO. agrees to save the cost of service
of a Summons in this lawsuit and the additional copies of the documents referenced above
by not requiring that Defendants be served with judicial process in the manner provided
by the Arizona Rules of Civil Procedure and agree that this action may proceed as though
these Defendants have been personally served within the State.

Defendant INDIAN RIVER TRANSPORT CO, will retain all defenses or
objections to the lawsuit or to the jurisdiction or venue of the Court except for objections
based on a defect in the Summons or in the service of the Summons.

I understand that a Judgment may be entered against Defendant INDIAN RIVER
TRANSPORT CO, if an Answer or Motion under Rule 12, Arizona Rules of Civil
Procedure, is not filed with the Court and served upon Plaintiffs attorneys within sixty
(60) days after April 16, 2019, or within ninety (90) days after that date if the request was
sent outside the United States.

p~
SIGNED AND ACCEPTED this_/ "day of April, 2019.

amma

= ———.
By: UI
Phillip H. Statifield, Esq.
David L. Stout, Esq.
JONES, SKELTON & HOCHULI, P.L.C.
Attorneys for Defendants

 
SNS DH WN HR WH to

oO

 

 

Case 2:19-cv-03184-SMB Document 1-3 Filed 05/16/19 Page 16 of 23

CERTIFICATE OF SERVICE

ORIGINAL of the foregoing e-filed
this Qs aay of April, 2019, with:

Maricopa County Superior Court

COP leek foregoing mailed

This ay of April, 2019 to:

Phillip H. Stanfield

David L. Stout

JONES, SKELTON & HOCHULI, P.L.C.
40 N. Central Ave., Suite 2700

Phoenix, Arizona 850004
Attorneys for Defendants

By: COMAL heat

 
Grante
**Seal

Oo CS SN WB HW BR WD NO

Oo SN DD OH FB B!DW HY YF DBD ODO Oo NS DR TW FR | NYO KF COC

Le

aa

 

d SSS annie

PSignature page***

GOLDBERG & OSBORNE, LLP
2815 S. Alma School Rd., #122
Mesa, Arizona 85210

Phone: (602) 808-6300

Douglas L. Settel, #019293
dsettel@goldbergandosborne.com
Amanda L. Boardman, #030061
aboardman@1800theeagle.com
Attorneys for Plaintiff

DAVID WILMES, individually and in his
capacity as surviving husband of
JENNIFER PRZYGOCKI, decedent,

Plaintiff,

VS.

MICHAEL BINDER and JANE DOE
BINDER, a married couple; HERITAGE
MANAGEMENT GROUP, INC., a Florida
corporation, INDIAN RIVER
TRANSPORT CO., a Florida corporation;
JOHN DOES I-V; JANE DOES I-V,
fictitious individuals; ABC
CORPORATIONS and/or
PARTNERSHIPS and/or SOLE
PROPRIETORSHIPS and/or JOINT
VENTURES, I-X; fictitious entities.

Defendants.

-08184-SMB Document 1-3 Filed 05/16/19

 

 

 

Page db Ob Ate Superior Court

*** Electronically Filed ***
M. Kay, Deputy
4/30/2019 8:00:00 AM
Filing ID 10400134

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF MARICOPA

NO: CV2019-091449

ORDER EXTENDING ABATEMENT
DEADLINE

(Assigned to Hon. Tracey Westerhausen)

The Court having reviewed Plaintiff's Expedited Motion and for good cause appearing.

 
So OO CO Ss DH AH BP WD LO eS

= = =
NO

14
15
16
17
18
19
20
21
22

24
25
26
ae
28

 

 

Case 2:19-cv-03184-SMB Document 1-3 Filed 05/16/19 Page 18 of 23

IT IS ORDERED extending the time limit of Service of Process for ninety (90) days

until August 6, 2019.

DATED this day of , 2019.

 

Honorable Tracey Westerhausen

 
. Case 2:19-cv-03184-SMB Document 1-3 Filed 05/16/19 Page 19 of 23
eSignature Page 1 of 1

Filing ID: 10400134 Case Number: CV2019-091449
Original Filing ID: 10388021

 

Granted as Submitted

/S/ Tracey Westerhausen Date: 4/29/2015
Judicial Officer of Superior Court

 

 
Case 2:19-cv-03184-SMB Document 1-3 Filed 05/16/19 Page 20 of 23

ENDORSEMENT PAGE
CASE NUMBER: CV2019-091449 SIGNATURE DATE: 4/29/2019
E-FILING ID #: 10400134 FILED DATE: 4/30/2019 8:00:00 AM

AMANDA L, BOARDMAN

DAVID LEE STOUT JR.

DOUGLAS L SETTEL

PHILLIP H STANFIELD

MICHAEL BINDER
NO ADDRESS ON RECORD
Case 2:19-cv-03184-SMB Document 1-3 Filed 05/16/19 Page 21 of 23

EXHIBIT B
Oo CO sS HN Wn BP WW HNO eH

NR NO NO RD RD RD ea ea ea a
ONO FSF Ww NY —| DO COC NI DB WD BP WD HPO RFR |]

Case 2:19-cv-03184-SMB Document 1-3

Phillip H. Stanfield, Bar #011729

David L. Stout, Jr., Bar #024857

JONES, SKELTON & HOCHULI, P.L.C.
40 North Central Avenue, Suite 2700
Phoenix, Arizona 85004

Telephone: (602) 263-1745

Fax: (602) 200-7877
pstanfield@jshfirm.com
dstout@jshfirm.com
minuteentries@jshfirm.com

Attorneys for Defendant Indian River
Transport Co.

Filed 05/16/19 Page 22 of 23

SUPERIOR COURT OF THE STATE OF ARIZONA
COUNTY OF MARICOPA

DAVID WILMES, individually and in his
capacity as surviving husband of JENNIFER
PRZYGOCKI, decedent,

Plaintiff,
Vv.

MICHAEL BINDER and JANE DOE
BINDER, a married couple; HERITAGE
MANAGEMENT GROUP, INC., a Florida
corporation, INDIAN RIVER TRANSPORT,
CO., a Florida corporation; JOHN DOES I-V;
JANE DOES I-V, fictitious individuals; ABC
CORPORATIONS and/or PARTNERSHIPS
and/or SOLE PROPRIETORSHIPS and/or
JOINT VENTURES, I-X; fictitious entities,

Defendants.

 

 

 

NO. CV2019-091449

DEFENDANT INDIAN RIVER
TRANSPORT CO.’S NOTICE OF
FILING NOTICE OF REMOVAL IN
UNITED STATES DISTRICT COURT

(Tier 3)

(Assigned to the Honorable Tracey
Westerhausen)

Defendant Indian River Transport Co., by and through undersigned counsel,

pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, notify this Court that it filed a Notice of

Removal of this action to the United States District Court for the District of Arizona. A copy of

the Notice of Removal (exclusive of exhibits) is attached as Exhibit A

7608972. 1

 
Oo OO ST DBD HW BR WH vO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-03184-SMB Document 1-3 Filed 05/16/19 Page 23 of 23

DATED this 16" day of May 2019.
JONES, SKELTON & HOCHULI, P.L.C.

By/s/David L. Stout, Jr.
Phillip H. Stanfield
David L. Stout, Jr.
40 North Central Avenue, Suite 2700
Phoenix, Arizona 85004
Attorneys for Respondent Indian River Transport
Co.

ORIGINAL of the foregoing electronically filed
this 16™ day of May 2019.

COPY of the foregoing mailed/e-mailed
this 16" day of May 2019, to:

Doug Settel

Amanda L. Boardmam

Goldberg & Osborn

2815 South Alma School Road, #122
Mesa, Arizona 85210

Attorneys for Plaintiff

/s/Victoria G. Wells

7608972. 1 2

 
